Citation Nr: 9903679	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $55,982.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to July 1957.  
This appeal arises from a March 1994 decision of the 
Committee on Waivers and Compromises of the Los Angeles, 
California Regional Office, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $55,982, on the basis of 
fraud on the part of the veteran.  Subsequently, the veteran 
relocated, and the San Diego, California Regional Office (RO) 
is now handling his appeal.  

In October 1998, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C. W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.


REMAND

In this case, an overpayment in the amount of $55,982 was 
created as the result of the fact that the veteran was paid 
improved pension benefits on the basis that his countable 
income did not exceed the maximum annual limit when, in fact, 
the veteran's income was actually greater than what the RO 
had been led to believe because he received income from 
previously unreported sources from 1986 to 1988.  The Los 
Angeles RO's Committee on Waivers and Compromises in March 
1994 held that the veteran had committed fraud by his failure 
to report his earnings.  The Committee on Waivers noted that 
an award action on February 8, 1993 amended the veteran's 
benefits to reflect the previously unreported income.  
However, the award letter of February 1993 is not of record, 
and a copy of the letter should be obtained for association 
with the claims folder.  

At his October 1998 hearing, the veteran testified that in 
view of the amount of his hourly wages in 1986 and 1987 he 
did not understand how he came to owe a debt of $55,982.  The 
United States Court of Veterans Appeals (Court) has concluded 
that it is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted, see Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  
Although this holding pertained to an overpayment under the 
loan guaranty program, the Board finds this sufficiently 
persuasive to warrant further adjudicative action.  The Board 
finds that the record in this case is ambiguous with regard 
to how the overpayment amount was calculated.  Further 
development of the evidence regarding the creation of the 
debt is necessary as the determination of the proper creation 
of the overpayment is relevant to the veteran's request for 
waiver of recovery of that debt.  The RO should conduct an 
audit which would reveal precisely the period of the 
overpayment, what income was considered in calculating the 
veteran's countable income in order to derive the amount of 
the veteran's VA benefits, and what benefit amounts were due 
and paid to the veteran.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder a copy of the pension award 
letter issued by the Los Angeles, 
California RO in February 8, 1993, which 
retroactively terminated the veteran's 
pension benefits.

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, and if the decision 
remains adverse to the veteran provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


